UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For theperiod ended November 30, 2010 or oTransition report Pursuantto Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-8656 TSR, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation or organization) 13-2635899 (I.R.S. Employer Identification No.) 400 Oser Avenue, Hauppauge, NY11788 (Address of principal executive offices) 631-231-0333 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No (Registrant not subject to requirement) Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated filero (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YesxNo As of December 31, 2010, there were 2,019,091 shares of common stock, par value $.01 per share, issued and outstanding. TSR, INC. AND SUBSIDIARIES INDEX Part I. Financial Information: Page Number Item 1. Financial Statements: Condensed Consolidated Balance Sheets – November 30, 2010 and May 31, 2010 3 Condensed Consolidated Statements of Income – For the three months and six months ended November 30, 2010 and 2009 4 Condensed Consolidated Statements of Equity – For the six months ended November 30, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows – For the six months ended November 30, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and Procedures 16 Part II. Other Information 17 Item 6. Exhibits 17 Signatures 17 Page 2 Part I. Financial Information Item 1. Financial Statements TSR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS November May31, (Unaudited) (Note 1) Current Assets: Cash and cash equivalents $ $ Certificates of deposit and marketable securities Accounts receivable, net of allowance for doubtful accounts of $202,000 Other receivables Prepaid expenses Prepaid and recoverable income taxes Deferred income taxes Total Current Assets Equipment and leasehold improvements, net of accumulated depreciationand amortization of $430,855 and $427,804 Other assets Deferred income taxes Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities: Accounts and other payables $ $ Accrued expenses and other current liabilities Advances from customers Total Current Liabilities Equity: Preferred stock, $1 par value, authorized 500,000 shares; none issued — — Common stock, $.01 par value, authorized 12,500,000 shares; issued 3,114,163 shares,2,019,094 and 2,024,794 outstanding Additional paid-in capital Retained earnings Less: Treasury stock, 1,095,069 and 1,089,369 shares, at cost Total TSR, Inc. Equity Noncontrolling Interest Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 3 TSR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME For The Three Months and Six Months Ended November 30, 2010 and 2009 (UNAUDITED) Three Months Ended November 30, Six Months Ended November 30, Revenue, net $ Cost of sales Selling, general and administrative expenses Income from operations Other income (expense): Interest and dividend income Unrealized gain (loss) on marketable securities, net ) ) Income before income taxes Provision for income taxes Consolidated net income Less: Net income attributable to noncontrolling interest ) Net income attributable to TSR, Inc. $ Basic and diluted net income per TSR, Inc.common share $ Weighted average number of basic and diluted common shares outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 4 TSR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EQUITY For The Six Months Ended November 30, 2010 and 2009 (UNAUDITED) Shares of common stock Common stock Additional paid-in capital Retained earnings Treasury stock Non- controlling Interest Total equity Balance at May 31, 2009 $ ) $ $ Reverse stock split 1:2 ) ) — Adjusted May 31, 2009 ) Net income attributable tononcontrolling interest — Distribution to noncontrolling interest — ) ) Net income attributable to TSR, Inc. — Balance at November 30, 2009 $ ) $ $ Balance at May 31, 2010 $ ) $ $ Reverse stock split 1:2 ) ) — Adjusted May 31, 2010 ) Net income attributable tononcontrolling interest — Distribution to noncontrolling interest — ) ) Purchases of treasury stoc — ) — ) Net income attributable to TSR, Inc. — Balance at November 30, 2010 $ ) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 5 TSR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For The Six Months Ended November 30, 2010 and 2009 (UNAUDITED) Six Months Ended November 30, Cash flows from operating activities: Consolidated net income $ $ Adjustments to reconcile consolidated net income to net cash used in operating activities: Depreciation and amortization Unrealized (gain) loss on marketable securities, net ) Deferred income taxes Changes in operating assets and liabilities: Accounts receivable ) ) Other receivables ) Prepaid expenses Prepaid and recoverable income taxes ) Accounts and other payables and accrued expenses and other current liabilities ) Advances from customers ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from maturities of marketable securities Purchases of marketable securities ) ) Purchases of equipment and leasehold improvements ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Purchases of treasury stock ) — Distribution to noncontrolling interest ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow data: Income taxes paid $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 6 TSR, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS November 30, 2010 (Unaudited) 1. Basis of Presentation The accompanying condensed consolidated interim financial statements include the accounts of TSR, Inc. and its subsidiaries (the “Company”).All significant inter-company balances and transactions have been eliminated in consolidation.These interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America applying to interim financial information and with the instructions to Form 10-Q of Regulation S-X of the Securities and Exchange Commission.Accordingly, certain information and footnote disclosures required by accounting principles generally accepted in the United States of America and normally included in the Company’s annual financial statements have been condensed or omitted.These interim financial statements as of and for the three and six months ended November 30, 2010 are unaudited; however, in the opinion of management, such statements include all adjustments (consisting of normal recurring accruals) necessary to present fairly the consolidated financial position, results of operations and cash flows of the Company for the periods presented.The results of operations for the interim periods presented are not necessarily indicative of the results that might be expected for future interim periods or for the full year ending May 31, 2011.The balance sheet at May 31, 2010 has been derived from the audited financial statements at that date.These interim financial statements should be read in conjunction with the Company’s consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended May 31, 2010. 2. Net Income Per Common Share Basic net income per common share is computed by dividing income available to common stockholders (which for the Company equals its net income) by the weighted average number of common shares outstanding, and diluted net income per common share adds the dilutive effect of stock options and other common stock equivalents.The Company has had no stock options or other common stock equivalents outstanding during any of the periods presented. 3. Cash and Cash Equivalents The Company considers short-term highly liquid investments with maturities of three months or less at the time of purchase to be cash equivalents. Cash and cash equivalents were comprised of the following as of November 30, 2010 and May 31, 2010: November 30, May 31, Cash in banks $ $ Money market funds US Treasury securities — $ $ 4. Revenue Recognition The Company’s contract computer programming services are generally provided under time and materials arrangements with its customers.Revenue is recognized in accordance with Staff Accounting Bulletin (SAB) 104, “Revenue Recognition,” when persuasive evidence of an arrangement exists, the services have been rendered, the price is fixed or determinable, and collectability is reasonably assured.These conditions occur when a customer agreement is effected and the consultant performs the authorized services.Revenue is recorded net of all discounts and processing fees. Advances from customers represent amounts received from customers prior to the Company’s provision of the related services and credit balances from overpayments. Reimbursements received by the Company for out-of-pocket expenses are characterized as revenue. Page 7 TSR, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS, Continued November 30, 2010 (Unaudited) 5. Marketable Securities In fiscal 2009, the Company adopted new accounting standards related to fair value measurements. The Company has characterized its investments in marketable securities, based on the priority of the inputs used to value the investments, into a three-level fair value hierarchy. The fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1), and lowest priority to unobservable inputs(Level 3). If the inputs used to measure the investments fall within different levels of the hierarchy, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument. Investments recorded in the accompanying condensed consolidated balance sheets are categorized based on the inputs to valuation techniques as follows: Level 1- These are investments where values are based on unadjusted quoted prices for identical assets in an active market the Company has the ability to access. Level 2- These are investments where values are based on quoted market prices that are not active or model derived valuations in which all significant inputs are observable in active markets. Level 3- These are investments where values are derived from techniques in which one or more significant inputs are unobservable. The following are the major categories of assets measured at fair value on a recurring basis as of November 30, 2010 and May 31, 2010 using quoted prices in active markets for identical assets (Level 1), significant other observable inputs (Level 2) and significant unobservable inputs (Level 3): November 30, 2010 Level 1 Level 2 Level 3 Total US Treasury Securities $ $
